 

 

Case 3:20-cr-00079-MAG Document1 Filed 02/18/20 Page 1 of 3

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: _] COMPLAINT INFORMATION L] INDICTMENT

OFFENSE CHARGED L] suPERSEDING

 

One: 36 C.F.R. § 2.32(a)(1) - Interfering with Agency Function | Petty
(Class B Misdemeanor) .
Two: 36 C.F.R. § 2.31(a)(3) - Vandalism (Class B [| Minor
Misdemeanor
) Misde-
meanor
[_] Felony

Counts One and Two: Max. 6 months imprisonment, Max. $5,000
fine, Max. 5 years probation, $10 mandatory special assessment
fee.

PENALTY:

—

.Name of District Court, and/or ck istrate Location
NORTHERN DISTRICT hike LF GRNIA

SAN soap gO
~

PECEMOANT Oe MR Sati
del} 3 Rae
} ALVARO BARRIENTOS GUARDRBO. af Ca Cue

 

DISTRICT COURT NUMBER

DEFENDANT

 

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

 

National Park Service

 

person is awaiting trial in another Federal or State Court,
LJ give name of court

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
O charges previously dismissed

which were dismissed on motion SHOW

of DOCKET NO
C] U.S. ATTORNEY C] DEFENSE \

this prosecution relates to a
C] pending case involving this same

defendant MAGISTRATE

CASE NO.
prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under eT

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) DENISE M. OKI

 

 

 

PROCESS:
[_] SUMMONS NO PROCESS* [_] WARRANT

If Summons, complete following:
LE] Arraignment [J Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

5) [-] On another conviction

  

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.

1) [X] If not detained give date any prior

summons was served on above charges

2) [[] Is a Fugitive

3) [_] Is on Bail or Release from (show District)

 

IS INCUSTODY

4) [[] On this charge

} [_] Federal C] State

8) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

If "Yes"
\ give date

 

Has detainer L_] Yes

been filed? ol No filed
DATE OF » Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were nat

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

ADDITIONAL INFORMATION OR COMMENTS

LJ This report amends AO 257 previously submitted

 

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
hk Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:20-cr-00079-MAG Document1 Filed 02/18/20 Page 2 of 3

 

 

 

&
ty M
DAVID L. ANDERSON (CABN 149604) *&p & D
United States Attorney & Sp 5s ‘9
40 4 aon J 35
SP Ne YQ
es
&
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA M4
SAN FRANCISCO DIVISION G
,aGR 20 0079
)
UNITED STATES OF AMERICA, ) VIOLATIONS:
)
Plaintiff, ) 36 C.F.R. § 2.32(a)(1) - Interfering with Agency
) Function;
Vv. ) 36 C.F.R. § 2.31(a)(3) — Vandalism
)
ALVARO BARRIENTOS GUARDADO, ) SAN FRANCISCO VENUE
)
Defendant. )
)
)
)
)
INFORMATION

The United States Attorney charges:
COUNT ONE: (36 C.F.R. § 2.32(a)(1) — Interfering with Agency Function)
On or about April 28, 2018, within the Golden Gate National Recreation Area of the Northern
District of California, the defendant,
ALVARO BARRIENTOS GUARDADO,
threatened, resisted, intimidated, and intentionally interfered with a government employee, specifically
National Park Service Ranger J.S., while he was engaged in an official duty, in violation of Title 36 of

the Code of Federal Regulation, Section 2.32(a)(1), a Class B Misdemeanor.

INFORMATION

 
un

a ND

 

 

Case 3:20-cr-00079-MAG Document1 Filed 02/18/20 Page 3 of 3

COUNT TWO: (36 C.F.R. § 2.31(a)(3) — Vandalism)
On or about April 28, 2018, within the Golden Gate National Recreation Area of the Northern
District of California, the defendant,
ALVARO BARRIENTOS GUARDADO,
destroyed, injured, defaced, and damaged property, specifically Battery Chester near West Fort Miley, in
violation of Title 36 of the Code of Federal Regulations Section 2.31(a)(3), a Class B Misdemeanor.

DATED: fe penony If, x00 DAVID L. ANDERSON

United States Attorney

A QW iH
DENISE M. OKI
Special Assistant United States Attorney

INFORMATION

 
